RYLAND, J.
The main question in this case, involves the existence of the partnership between the plaintiff, Allen, and the intestate, Anson, and the accruing of the indebtedness of Anson to said Allen on the partnership transactions. Upon a careful examination of the facts set forth in the above 'statements (and the statement is warranted by the bill of exceptions) I have my serious doubts as to this being a partnership transaction, but the court below having found from the evidence such to be the case ; and not being myself entirely satisfied to the contrary ; I am unwilling to disturb that finding.
In reviewing verdicts of juries or the finding of facts by a court, if there be contradictory evidence, or if there be evidence tending to establish facts that might induce a finding by a court or jury for either one. of the parties, or that might leave a doubt for which party they should find ; this court in all such cases will refuse to interfere, by granting a new trial, if there be no error in law conducing to such verdict. If there be no'improper instructions given, or if there be no instructions given then the testimony must greatly preponderate against the finding, to warrant the interposition of this court, especially when the court below, who heard the testimony, who saw the witnesses, who had all the facts fully before it, both as regards matter and manner, has refused to grant a new trial. The question with us is not whether we would have given such a verdict, nor whether we are satisfied with such finding, but whether there is evidence which may support, or which will warrant such finding. We find no fault with the declaration of the court below, as to the law.
The court gave the proper instruction as asked for by the plaintiff and also *220'the instructor, of its own motion, sets forth the law correctly. All that the ¿plaintiff can complain of is the improvident finding of the court; a jury might have found otherwise, and I should have been just as well satisfied ; but still I must decline to interfere with the present finding, for the reasons above set forth. The other Judges concurring, the judgment of the court below is •affirmed.